Citation Nr: 1038484	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  05-21 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability of the eyes, 
to include cataracts, as secondary to the service connected 
diabetes mellitus.  


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from November 1963 to November 
1966.  

This appeal before the Board of Veterans' Appeals (Board) arises 
from a July 2004 rating decision of the RO which denied the 
Veteran's claim.

The matter was previously before the Board in November 2007 and 
September 2009 and was remanded for further development.  The 
September 2009 remand directed the RO to schedule the Veteran for 
a VA eye examination.  The RO sent the Veteran a November 19, 
2009, letter regarding his VA examination.  The record shows that 
the Veteran failed to report to his December 9, 2009, VA 
examination.  The RO attempted to contact the Veteran by 
telephone to inquire as to why he failed to report to his 
examination but was unable to reach the Veteran.  Thus, the Board 
finds that RO complied with the September 2009 remand and the 
Board can proceed with a decision on the merits of the issue on 
appeal.


FINDING OF FACT

The evidence of record is in relative equipoise as to whether 
there is a causal relationship between the Veteran's service-
connected diabetes mellitus and his disability of the eyes, 
identified as cataracts.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, a 
disability of the eyes, identified as cataracts, is proximately 
due to or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA's notice 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claim, the Board finds that all notification 
and development action needed to fairly adjudicate this appeal 
has been accomplished.  

II. Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disease or injury; or, for any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progression of the 
nonservice-connected disease.  38 C.F.R. § 3.310(a),(b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt is one that 
exists because an approximate balance of positive and negative 
evidence which does satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of probability 
as distinguished from pure speculation or remote possibility.  38 
C.F.R. § 3.102 (2009).  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




III. Analysis

The Board finds, after reviewing all of the evidence of record 
and assessing the weight of the evidence, that the evidence is in 
relative equipoise as to whether an eye disability, identified as 
cataracts, is proximately due to or the result of the Veteran's 
service-connected diabetes mellitus.

Service treatment records are void of any complaints of or 
treatment for any eye disabilities.  

A May 2004 private treatment record shows that the Veteran was 
having visual complications which were directly due to his 
diabetes.  The physician remarked that the Veteran was having 
early cataract formation in both eyes.  

A July 2004 VA examination shows that Veteran reported a history 
of diabetes for the past eighteen years for which he has been on 
oral medications.  He denied any past history of ocular injuries, 
disease, or surgeries.  He had no visual symptoms and denied 
using eye treatment.  

Upon physical examination, visual acuity without correction at 
far measured OD 20/25, and OS 20/25-2.  The best correctable 
visual acuity at far OD and OS both read 20/20.  The best 
correctable vision at near OD and OS both read J1+1, which is a 
20/20 equivalent.  The examiner noted that the visual fields were 
full to finger count in each quadrant.  Motility was full.  There 
were no significant horizontal or vertical deviations.  Pupils 
were 3 mm, round, regular.  No afferent papillary defect was 
noted.  The external examination of the eyes, lids and lashes was 
normal.  The slit-lamp examination of the eyes, cornea, 
conjunctiva, sclera, iris, and anterior chambers was normal.  The 
intraocular pressure showed 13 mmHg by applanation and the eyes 
at 8:22 a.m. 

On dilated examination, the lenses showed trace nuclear 
sclerosis, 1+ AV nicking, no background diabetic retinopathy.  
Vitreous is normal.  C/D ratio right eye is 0.2 in both eyes.  
Maculae were normal.  Peripheral retina with binocular indirect 
showed no evidence of breaks or detachments.  The diagnosis was 
of diabetes mellitus type 2 without ophthalmic signs, and 
incipient cataract, not related to diabetes.

A December 2005 VA examination report shows that the Veteran 
reported having diabetes mellitus for ten years which required 
oral medication.  The Veteran denied any history of ocular 
injuries, diseases, or surgeries.  He has no eye pain or visual 
symptoms.  He denied using any eye treatment.  Upon physical 
examination, the confrontation fields were full to finger count 
in each quadrant.  Motility was full.  There was no significant 
horizontal or vertical deviation.  Pupils were 2mm, equal, round, 
regular, and responded to light accommodation.  There was no 
afferent papillary defect.  External examination of both eyes 
showed that the lids and lashes were normal.  Slit-lamp 
examination showed that the conjunctivae, sclerea, and cornea 
were all normal.  The iris was normal with no evidence of 
neovascularization in either eye.  Anterior chambers were deep 
and clear in both eyes.  Upon dilated examination, lenses showed 
trace nuclear sclerosis.  Vitreous was clear.  Posterior pole 
showed no signs of background diabetic retinopathy.  The Veteran 
was diagnosed with diabetes mellitus, type 2, without ophthalmic 
signs and incipient cataracts, bilateral, not related to 
diabetes.  The examiner commented that there was no diabetic-
caused visual impairment or disability.  

A March 2007 VA examination report shows that the Veteran had no 
subjective eye complaints.  The Veteran reported that he was 
diagnosed with diabetes in 1985.  The Veteran denied any 
knowledge of family history of eye disease.  He also denied any 
personal history of eye injuries, infections, disease, or 
surgeries.  

Upon physical examination, there was pinguecula on the temporal 
and nasal aspect of both eyes.  All other anterior segment 
findings were nominal for each eye.  The right fundus had no 
apparent disease.  The left fundus had no diabetic retinopathy 
but had a small area of lattice degeneration in the inferior and 
superior far periphery.  The cup/disk ratio of each optic nerve 
head was .3/.3, with each neuroretinal rim intact.  The 
assessments were of no diabetic retinopathy in the eyes, and 
peripheral marginal degeneration (not caused by his diabetes).  

The Veteran has contended that his current cataracts are a result 
of his service-connected diabetes mellitus.  In this context, the 
May 2004 private treatment record unequivocally relates the 
Veteran's cataracts to his service connected diabetes.  
Subsequently, the Veteran was examined by the VA in July 2004.  
The examiner diagnosed the Veteran, in part, with incipient 
cataracts, not related to diabetes.  However, the VA examiner did 
not provide any rationale for his opinion; and although the 
examiner stated in his report that he reviewed the claims file 
and all medical records, the examiner made no mention of the May 
2004 private opinion in his examination report.  

The Veteran was examined, by the same VA examiner, in December 
2005.  The examination report was almost identical to the July 
2004 report.  The examiner stated that the claims file was 
available for review but no mention was made of the May 2004 
private opinion report.  According to the VA examiner in December 
2005, no medical opinion was requested.  

The March 2007 VA examiner assessed the Veteran has having no 
diabetic retinopathy for in either the left or right eye and 
found that peripheral marginal degeneration, left eye (not caused 
by his diabetes).  The Board notes that this opinion does not 
mention cataracts or their possible relationship to the Veteran's 
diabetes.  Thus, while the opinion is probative as to whether 
retinopathy is related to the Veteran's service connected 
diabetes, it is of no probative value as to the issue of whether 
the Veteran's cataracts are related to his service connected 
diabetes.

As aptly noted by the record, the evidence is in relative 
equipoise as to whether the Veteran's cataracts are related to 
his service connected diabetes.  In support of the Veteran's 
claim is the May 2004 private report.  Weighing against the 
Veteran's claim are the VA examination reports (of July 2004 and 
December 2005), with the March 2007 VA report providing no 
opinion at all regarding a nexus between the diabetes mellitus 
and cataracts.

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 
367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Indeed, the Court has declared that in adjudicating a claim, the 
Board has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v.Derwinski, 2 Vet. App. 614, 618 
(1992).  In this case the Board has assessed the weight to be 
given to each piece of probative evidence and has determined that 
the positive and negative evidence is of equal proportion to put 
the claim in relative equipoise.  

As such, after resolving all reasonable doubt in favor of the 
Veteran, the Board finds that service connection for a disability 
of the eyes, identified as cataracts, as secondary to service-
connected diabetes mellitus, is warranted.  


ORDER

Entitlement to service connection for a disability of the eyes, 
identified as cataracts, as secondary to service connected 
diabetes mellitus, is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


